DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/28/2021 has been entered.

Status of Claims
Claims 1, 3, 5-12, and 15-20 have been amended by Applicant. No claims have been added or cancelled. Claims 1-20 are currently pending. 

Response to Arguments
The rejection of claims 1-6, 9-11, 14-20 under 35 U.S.C. 103 has been maintained. 
The rejection of claims 7-8 under 35 U.S.C 103 has been maintained. 
The rejection of claim 12 under 35 U.S.C 103 has been maintained. 
The rejection of claim 13 under 35 U.S.C 103 has been maintained. 
Applicant's arguments filed 10/28/2021 have been fully considered but they are not persuasive. 
Applicant argues (in Page 9 of Applicant’s Remarks) “Vinyals fails to dislose a method including producing ‘a sequence of outputs representing a classification path in a multi-level hierarchical classification taxonomy’ from an input text block”. Applicant further argues that Vinyals fails to disclose “wherein the sequence of outputs is converted into an output classification by replacing output word embeddings in the sequence of outputs with class labels in the output classification base on mappings stored in the hierarchy structure dictionary. Applicant further argues that Sellamanickam fails to cure the deficiencies of Vinyals. To this effect, Applicant contends that Sellamanickam does not teach or suggest producing a sequence of outputs representing a classification path in a multi-level hierarchical classification taxonomy. Lastly, Applicant argues that Sellamanickam fails to teach or suggest converting output word embeddings corresponding to the sequence of outputs into an output classification by replacing the output word embeddings with class labels based on the mappings stored in the hierarchy structure dictionary. Applicant further contends that Yang fails to cure the deficiencies of Vinyals and Sellamanickam. To this effect, Applicant argues that Yan fails to teach or suggest producing a sequence of outputs representing a classification path as set forth in claim 1. Also, Applicant argues that Yan fails to teach or suggest converting output word embeddings corresponding to the sequence of ouputs into an output classification by replacing the output word embeddings with class labels based on mappings stored int the hierarchy structure dictionary. 
Examiner respectfully disagrees with Applicant’s arguments above.
As set forth in the most recent Office Action, Vinyals was pointed as teaching the limitation producing a sequence of outputs representing a classification path … To that effect, Vinyals at Paragraph [0031] was cited as teaching a method performed by one or more computers using an encoder LSTM recurrent neural network that receives an input text segment and generates an alternative representation from the input text segment [sequence of outputs] using the encoder hidden state. Each hidden layers in the network is used as an input to produce an output. Vinyals, Paragraph [0032] further teaching the encoder LSTM neural network has been configured to process each word in a given input text segment to generate the alternative representation of the input text segment. In particular, the encoder LSTM neural network is configured to receive each word in the input text segment in the input order and, for a given received input, to update the current hidden state of the encoder LSTM neural network.

Examiner further clarifies that Vinyals, at Paragraph [0004] further discloses that a recurrent neural network is a network that receives an input sequence and generates an output sequence from the input sequence. However, as noted in the Office Action, Vinyals does not distinctly disclose produce a sequence of outputs representing a classification path in a multi-level hierarchical classification taxonomy for the input text block. To this effect, Sellamanickam, at claim 1 and Paragraph [0005] were cited as teaching in a multi-level hierarchical classification taxonomy. To this effect Sellamanickam, Paragraph [0005] teaches a taxonomy model, wherein the model is a tangible representation of a hierarchy of nodes that represents a hierarchy of classes that, when labeled, is usable to classify documents having known features but unknown class. 
Regarding the argued limitation … converting the output word embeddings corresponding to the sequence of outputs into an output classification by replacing the output word embeddings with the class labels based on mappings stored in the hierarchy structure dictionary, the combination in further view of Yang was pointed as teaching this limitation. To this effect, Yang, pg. 1481-1482, Section 2.2: Yang, pg. 1481-1482, Section 2.2 were cited as teaching the proposed model projects a raw document into a vector representation, on which a classifier is built to perform document classification.; Yang, pg. 1482-1483, Section 2.3 further teaching correct labels and document labels; and Yang, Figure 6 further teaching labeling. Furthermore, as noted in the Office Action, Yang, pg. 1480, Abstract teaches proposed hierarchical attention network for document classification and Section 1 teaches the goal of text classification is to assign labels to text. Examiner further clarifies that Yang, at pg. 1484, section 3.3 teaches obtaining word embeddings. And, Yang, at pg. 1481, Col. 1, ¶ 1, teaches building a document level vector from word vectors by using the hierarchical structure. 
	In view of all of the foregoing, the rejection of claim 1 (as amended) – and dependent claims therefrom- under 35 U.S.C. 103 has been herein maintained. 
	For at least the same reasons set forth for claim 1, the rejection independent claims 16 and 19 (as amended), under 35 U.S.C. 103 has been maintained as well as their dependent claims.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.	Claims 1-6, 9-11, 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Vinyals et al. (U.S Publication 20160180215-A1) in view of Sellamanickam et al. (U.S. Publication 20100161527-A1), in further view of Yang et al. “Hierarchical Attention Networks for Document Classification”, (2016).

Regarding claim 1, Vinyals teaches a classification method performed by one or more computers (Vinyals, fig.1 abstract), the method comprising: 
processing a source sequence of inputs corresponding to an input text block with5 an encoder recurrent neural network (RNN) to generate a respective encoder hidden state for ones of the source sequence of inputs (Vinyals 0031: A method performed by one or more computers using an encoder LSTM recurrent neural network that receives an input text segment and generates an alternative representation from the input text segment using the encoder hidden state. Each hidden layers in the network is used as an input to produce an output. Vinyals, Paragraph [0032] further teaches the encoder LSTM neural network has been configured to process each word in a given input text segment to generate the alternative representation of the input text segment. In particular, the encoder LSTM neural network is configured to receive each word in the input text segment in the input order and, for a given received input, to update the current hidden state of the encoder LSTM neural network… ;Paragrarph [0004] further teaches a recurrent neural network receives an input sequence and generates an output sequence from the input sequence. An example of a recurrent neural network is a Long Short-term Memory (LSTM) neural network.; Also see [claim 1]), …;
processing the respective ones of the encoder hidden state with a decoder RNN to produce a sequence of outputs representing a classification path in a multi-level hierarchical classification taxonomy for the input text block (Vinyals, 0032: the encoder LSTM neural network is configured to receive each word in the input text segment in the input order and, for a given received input, to update the current hidden state of the encoder LSTM neural network by processing the received input. The system processes the generated alternative representation [sequence of output] of the input text segment using the decoder LSTM neural network. Also see Abstract and [0033]), …  
However, Vinyals fails to distinclty disclose produce a sequence of outputs representing a classification path in a multi-level hierarchical classification taxonomy for the input text block. 

Nevertheless, Sellamanickam teaches produce a sequence of outputs representing a classification path in a multi-level hierarchical classification taxonomy for the input text block (Sellamanickam claim 1: A method of determining a taxonomy model, wherein the taxonomy model is a tangible representation of a hierarchy of nodes that represents a hierarchy of classes.;Sellamanickam, Paragraph [0005] teaches a taxonomy model, wherein the model is a tangible representation of a hierarchy of nodes that represents a hierarchy of classes that, when labeled, is usable to classify documents having known features but unknown class).

Before the effective filing date it would’ve been obvious to a person of ordinary skill in the art to modify the recurrent neural network for generating parse trees, as taught by Vinyals, to include the taxonomy model to perform classification tasks, as taught by Sellamanickam in order to see representation of a hierarchy of nodes that represents a hierarchy of classes that, when labeled with a representation of a combination of weights, is usable to classify inputs having known features but unknown class. (Sellamanickam, Abstract and Paragraph [0005]).

However, the combination fails to distinctly disclose the remaining limitations. 

Nevertheless, Yang teaches: 
… wherein the source sequence of inputs includes input word embeddings converted from input text block based on mappings stored in an input dictionary, wherein the word embedddings are dense vectors that project (a) words in the input dictionary and (b) class labels in a hierarchy structure dictionary into a learned continuous vector space (Yang, Abstract: hierarchical attention network for document classification; Yang, pg. 1481-1482, Section 2.2 teaches the proposed model projects a raw document into a vector representation; Yang, pg. 1482 teaches given a sentence with words, embedding the words to vectors through an embedding matrix. And further teaches, obtaining an annotation for a given word by concatenating the forward and backward hidden states; Yang, pg. 1484, Section 3.3, teach built vocabulary using the documents that have been split into sentences and tokenized. Word embeddings are obtained from the vocabulary. Yang, pg. 1481-1482, Section 2.2: Yang, pg. 1481-1482, Section 2.2: the proposed model projects a raw document into a vector representation, on which a classifier is built to perform document classification.;);

… converting the output word embeddings corresponding to the sequence of outputs into an output classification by replacing the output word embeddings with the class labels based on mappings stored in the hierarchy structure dictionary (Yang, pg. 1481-1482, Section 2.2: Yang, pg. 1481-1482, Section 2.2: the proposed model projects a raw document into a vector representation, on which a classifier is built to perform document classification.; Yang, pg. 1482-1483, Section 2.3 further teaches correct labels and document labels; Yang, Figure 6 further teaches labeling.; [Note: Yang, pg. 1480, Abstract teaches proposed hierarchical attention network for document classification and Section 1 teaches the goal of text classification is to assign labels to text].);

Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the recurrent neural network, as taught by Vinyals, as modified by the taxonomy model to perform classification tasks, as taught by Sellamanickam, to further include the features of word embeddings and hierarchical attention network for text classification, as taught by Yang, in order to obtain better representations by incorporating knowledge of document structure in the model architecture. (Yang, pg. 1480, col. 2).  


Regarding claim 2, the combination of Vinyals in view of Sellamanickam in further view of Yang teaches all of the limitations of claim 1, and the combination further teaches wherein the sequence of outputs is selected, in an output order, from a predetermined vocabulary of outputs representing respective class nodes in a rooted tree representation of the multi-level hierarchical classification taxonomy. (Vinyals, 0036: The set of possible outputs selected are symbols from a pre-determined vocabulary of symbols that determine the hierarchical relationship between other symbols in a sequence which maps to a tree structure representation. Also see [0009 and 0034]; [Note: Sellamanickam teaches taxonmy model for text classification, as stated in the rejection of claim 1]). 

Motivation to combine same as stated above for claim 1. 



Regarding claim 3, the combination of Vinyals in view of Sellamanickam in further view of Yang teaches all of the limitations of claim 2, and the combination further teaches: 
wherein respective outputs of the sequence of outputs to be predicted at respective successive positions in the output order … (Vinyals 0043: the sequence of symbols from a pre-determined vocabulary arranged according to an output order. Also see [0057]).
respective outputs of the sequence of outputs to be predicted at respective successive positions in the output order corresponds to respective successive levels in the hierarchical classification taxonomy (Sellamanickam, claim 1: A method of determining a taxonomy model, wherein the taxonomy model is a tangible representation of a hierarchy of nodes that represents a hierarchy of classes. Also see [0005]).

Motivation to combine same as stated above for claim 1. 



Regarding claim 4, the combination of Vinyals in view of Sellamanickam in further view of Yang teaches all of the limitations of claim 2, and the combination further teaches: 
wherein processing the respective encoder hidden states is performed … (Vinyals, 0032:  the encoder LSTM neural network is configured to receive each word in the input text segment in the input order and, for a given received input, to update the current hidden state of the encoder LSTM neural network by processing the received input, i.e., to modify the current hidden state of the encoder LSTM neural network that has been generated by processing previous inputs from the input text segment by processing the current received input.

wherein processing the respective encoder hidden states is performed without regard to any explicit interclass relationships between the class nodes in the multi-level hierarchical classification taxonomy (Sellamanickam, 0005: a taxonomy model is determined with a reduced number of weights. the taxonomy model is a representation of a hierarchy of nodes that represents a hierarchy of classes that, when labeled with a representation of a combination of weights, is usable to classify inputs having known features but unknown class. Also see [0033]). 

Motivation to combine same as stated above for claim 1. 
	

Regarding claim 5, the combination of Vinyals in view of Sellamanickam in further view of Yang teaches all of the limitations of claim 2, and Vinyals further teaches: 
	wherein processing the respective encoder hidden25 states includes, for respective positions in the output order, producing a decoder hidden state for the ones of the respective positions with the decoder RNN (Vinyals, 0042: The system processes each input using the encoder LSTM neural network to generate the alternative representation [output], which is a hidden state of the encoder LSTM. The system then processes the alternative representation [output] using a decoder LSTM neural network to generate linearized representation [output], each possible linearized representation including the corresponding selected possible output at the first position in the output order. Also see [Vinyals, 0032, 0043 and 0057]). 

	processing the encoder hidden states and the decoder hidden state to generate a set of output scores for the outputs in the predetermined vocabulary. (Vinyals, 0035: The decoder LSTM neural network is an LSTM neural network that includes one or more LSTM layers and that is configured receive a current output in a linearized representation and to generate a respective output score for each of a set of possible outputs.
	

Regarding claim 6, the combination of Vinyals in view of Sellamanickam in further view of Yang teaches all of the limitations of claim 5, and Vinyals further teaches including for respective ones of the positions in the output order, selecting a respective output in the predetermined vocabulary based on the output scores. (Vinyals, 0043: The linearized representation [output] is a sequence of symbols from a pre-determined parse tree vocabulary arranged according to an output order.)


Regarding claim 9, the combination of Vinyals in view of Sellamanickam in further view of Yang teaches all of the limitations of claim 5, and Vinyals further teaches:
 further including for respective ones of he positions in the output order:
processing a current output with the decoder RNN to generate an updated decoder RNN hidden state for a first position in the output order; (Vinyals, 0013: Processing the output for the input text segment using the second LSTM neural network [decoder] may comprise initializing a hidden state of the second LSTM neural network [decoder] to the output for the input text segment.);

generating a set of attention scores for the first position from the updated decoder 20 RNN hidden state for the first position and the encoder RNN hidden states for the inputs in the source sequence; (Vinyals, 0058: The system generates a respective set of output scores for each maintained possible linearized representation [output] for the current position in the output order.);

normalizing the set of attention scores for the first position to derive a respective set of normalized attention scores for the first position; (Vinyals, 0065: the system can train the networks jointly by backpropagation gradients computed for the decoder LSTM neural network back to the encoder LSTM neural network to adjust the values of the parameters of the encoder LSTM neural network during the training technique.);

selecting an output for the first position based on the normalized attention scores and 25 the updated decoder RNN hidden state for the first position in the output order (Vinyals, 0050: The system processes the selected output using the decoder LSTM neural network to generate a set of next output scores, the system processes the selected output in accordance with the updated hidden state of the network to generate the set of next output scores and to again update the hidden state of the network.).

Motivation to combine same as stated above for claim 1. 


Regarding claim 10, the combination of Vinyals in view of Sellamanickam in further view of Yang teaches all of the limitations of claim 9, and Vinyals further teaches: 
including combining the encoder RNN hidden states in accordance with the normalized attention scores to obtain a combination of encoder RNN hidden states for the first position (Vinyals, 0065: the system can train the networks jointly by computed for the decoder LSTM neural network back to the encoder LSTM neural network to adjust the values of the parameters of the encoder LSTM neural network during the training technique.), and 
generating a next 30 decoder RNN hidden state for a next position in the output order by combining the 020/017001- 20 - combination of encoder RNN hidden states for the position with the updated decoder RNN hidden state. (Vinyals, 0057: The system initializes the initial hidden state of the decoder LSTM neural network to the alternative representation of the input text segment and generates the set of initial output scores. With each initial score, it select possible outputs and creates linearized representation corresponding selected possible output at the first position in the output order.). 




Regarding claim 11, the combination of Vinyals in view of Sellamanickam in further view of Yang teaches all of the limitations of claim 1, and Vinyals further teaches wherein the encoder RNN and the decoder 5RNN are long short-term memory (LTSM) neural networks. (Vinyals, 0029: The system includes an encoder long short-term memory (LSTM) neural network and a decoder LSTM neural network 120. Also see [0031]).

Motivation to combine same as stated above for claim 1.


Regarding claim 14, t the combination of Vinyals in view of Sellamanickam teaches all of the limitations of claim 1, and Vinyals further teaches wherein the processing of the respective encoder hidden states terminates when the decoder RNN produces a designated end-of-15sequence placeholder output. (Vinyals, 0048: The system generates a set of initial output scores using the decoder LSTM neural network in accordance with the initial hidden state as well as processes an initial placeholder output and update the hidden state of the network until the highest-scoring output is the end-of-sentence token.)



Regarding claim 15, the combination of Vinyals in view of Sellamanickam in further view of Yang teaches all of the limitations of claim 1, and the combination further teaches:
further including outputting a text-based description of the ones of the classes in the multi-level hierarchical classification taxonomy corresponding to the ones of the outputs in the produced sequence of 20 outputs. (Vinyals, 0034: system processes the generated alternative representation of the input text segment using the decoder LSTM neural network to generate a linearized representation of the parse tree for the input text segment)

comprising outputting a text-based description of the ones of the classes classes in the multi-level hierarchical classification taxonomy corresponding to the ones of the outputs in the produced sequence of 20outputs (Sellamanickam, 0003: method of classification includes developing a taxonomy model using training examples, and then determining classification of unknown examples using the trained taxonomy model. Development of taxonomy models (such as those that arise in text classification) typically involve large numbers of nodes, classes.)

Motivation to combine same as stated above for claim 1. 




Regarding claim 16, Vinyals teaches a system comprising one or more computers and one or more storage devices storing instructions that, when executed by the one or more computers, cause the one or more computers to perform operations comprising:25 (Vinyals, 0066: Embodiments of the subject matter described in this specification can be implemented as one or more computer programs, i.e., one or more modules of computer program instructions encoded on a tangible non transitory program carrier for execution by, or to control the operation of, data processing apparatus [computer].); 
processing a source sequence of inputs corresponding to an input text block with5 an encoder recurrent neural network (RNN) to generate a respective encoder hidden state for ones of the source sequence inputs (Vinyals 0031: A method performed by one or more computers using an encoder LSTM recurrent neural network that receives an input text segment and generates an alternative representation from the input text segment using the encoder hidden state. Each hidden layers in the network is used as an input to produce an output. Also see [claim 1] and [0032]), … ;

processing the respective ones of the encoder hidden state with a decoder RNN to produce a sequence of outputs, the sequence of outputs representing a classification path for the input text block in a multi-level hierarchical classification taxonomy wherein the sequence of outputs is output word embeddings (Vinyals, 0032: the encoder LSTM neural network is configured to receive each word in the input text segment in the input order and, for a given received input, to update the current hidden state of the encoder LSTM neural network by processing the received input. The system processes the generated alternative representation [sequence of output] of the input text segment using the decoder LSTM neural network. Also see Abstract and [0033]), … ; 

However, Vinyals fails to distinclty disclose produce a sequence of outputs representing a classification path in a multi-level hierarchical classification taxonomy for the input text block. 

Nevertheless, Sellamanickam teaches produce a sequence of outputs representing a classification path in a multi-level hierarchical classification taxonomy for the input text block (Sellamanickam claim 1: A method of determining a taxonomy model, wherein the taxonomy model is a tangible representation of a hierarchy of nodes that represents a hierarchy of classes. Also see [0005]).

Before the effective filing date it would’ve been obvious to a person of ordinary skill in the art to modify the recurrent neural network for generating parse trees, as taught by Vinyals, to include the taxonomy model to perform classification tasks, as taught by Sellamanickam in order to see representation of a hierarchy of nodes that represents a hierarchy of classes that, when labeled with a representation of a combination of weights, is usable to classify inputs having known features but unknown class. (Sellamanickam, Abstract and Paragraph [0005]).

However, the combination fails to distinctly disclose the remaining limitations. 

Nevertheless, Yang teaches: 
… wherein the source sequence of inputs includes input word embeddings converted from input text block based on mappings stored in an input dictionary, wherein word embeddings are dense vectors that project (a) words in the input dictionary and (b) class labels in a hierarchy structure dictionary into a learned continuous vector space (Yang, Abstract: hierarchical attention network for document classification; Yang, pg. 1481-1482, Section 2.2 teaches the proposed model projects a raw document into a vector representation; Yang, pg. 1482 teaches given a sentence with words, embedding the words to vectors through an embedding matrix. And further teaches, obtaining an annotation for a given word by concatenating the forward and backward hidden states; Yang, pg. 1484, Section 3.3, teach built vocabulary using the documents that have been split into sentences and tokenized. Word embeddings are obtained from the vocabulary.);

	converting the output word embeddings corresponding to the sequence of outputs into an output classification by replacing the output word embeddings in the sequence of outputs with class labels in the output classification based on mapping stored in the hierarchy structure dictionary, wherein the sequence of outputs is produced, in an output order, from a predetermined vocabulary of outputs representing respective class nodes in a directed acyclic graph representation of the multi-level hierarchical classification taxonomy (Yang, pg. 1481-1482, Section 2.2: Yang, pg. 1481-1482, Section 2.2: the proposed model projects a raw document into a vector representation, on which a classifier is built to perform document classification.; Yang, pg. 1482-1483, Section 2.3 further teaches correct labels and document labels; Yang, Figure 6 further teaches labeling.; [Note: Yang, pg. 1480, Abstract teaches proposed hierarchical attention network for document classification and Section 1 teaches the goal of text classification is to assign labels to text].);

Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the recurrent neural network, as taught by Vinyals, as modified by the taxonomy model to perform classification tasks, as taught by Sellamanickam, to further include the features of word embeddings and hierarchical attention network for text classification, as taught by Yang, in order to obtain better representations by incorporating knowledge of document structure in the model architecture. (Yang, pg. 1480, col. 2).  



Regarding claim 17, the combination of Vinyals in view of Sellamanickam in further view of Yang teaches all of the limitations of claim 16, and the combination further teaches the directed acyclic graph representation of the multi-level hierarchical classification taxonomy is a rooted tree, and a current output to be predicted at a successive position in the output order corresponds to a respective successive level in the hierarchical classification taxonomy (Vinyals, 0036: The set of possible outputs selected are symbols from a pre-determined vocabulary of symbols that determine the hierarchical relationship between other symbols in a sequence which maps to a tree structure representation. Also see [Vinyals, 0009 and 0034]; [Note: Sellamanickam teaches taxonomy model for text classification as stated in the rejection of claim 16]). 


Regarding claim 18, the combination of Vinyals in view of Sellamanickam in further view of Yang teaches all of the limitations of claim 16, and the combination further teaches:
wherein the one or more storage devices store classification data including  a trained neural network classification model that includes a neural network trained to map the input text block to an output classification corresponding to the sequence of outputs according to the multi-level hierarchical classification taxonomy (Vinyals, 0070: a computer will also include, or be operatively coupled to receive data from or transfer data to, or both, one or more mass storage devices for storing data and a recurrent neural network is a neural network that receives an input sequence and generates an output sequence from the input sequence. Also see [Vinyals, 0031]);

wherein the one or more storage devices store classification data comprising a trained neural network classification model that includes a neural network trained to map the input text block to an output classification corresponding to the sequence of outputs according to the multi-level hierarchical classification taxonomy (Sellamanickam, claim 1: A method of determining a taxonomy model, wherein the taxonomy model is a tangible representation of a hierarchy of nodes that represents a hierarchy of classes. Also see [Sellamanickam, 0005]);

processing the source sequence of inputs includes using the trained neural network classification model to generate the respective encoder hidden state for respective ones of the inputs (Vinyals, 0032: the encoder LSTM neural network is configured to receive each word in the input text segment in the input order and, for a given received input, to update the current hidden state of the encoder LSTM neural network by processing the received input. Also see [Vinyals, Abstract]); and   

processing the sequence of outputs includes using the trained neural network …(Vinyals, 0005: system is implemented as computer programs on one or more computers and can generate an output for an input text segment using long short-term memory (LSTM) neural networks that employ one or more layers of nonlinear units to predict an output for a received input). 

processing the sequence of outputs includes using the trained neural network classification model to produce the sequence of outputs representing a classification path in the multi-level hierarchical classification taxonomy for the input text 20 block (Sellamanickam, 0003: method of classification includes developing a taxonomy model using training examples, and then determining classification of unknown examples using the trained taxonomy model. Development of taxonomy models (such as those that arise in text classification) typically involve large numbers of nodes, classes.)



Regarding claim 19, Vinyals teaches one or more non-transitory computer storage media encoded with a computer program product comprising instructions that, when executed by one or more computers, cause the one or more computers to perform operations including at least:25 (Vinyals, 0066: Embodiments of the subject matter described in this specification can be implemented as one or more computer programs, i.e., one or more modules of computer program instructions encoded on a tangible non transitory program carrier for execution by, or to control the operation of, data processing apparatus [computer]. Also see [claim 20]).

processing a source sequence of inputs corresponding to an input text block with5 an encoder recurrent neural network (RNN) to generate a respective encoder hidden state for the source sequence of inputs(Vinyals 0031: A method performed by one or more computers using an encoder LSTM recurrent neural network that receives an input text segment and generates an alternative representation from the input text segment using the encoder hidden state. Each hidden layers in the network is used as an input to produce an output. Also see [claim 1] and [0032]),…;

processing the respective encoder hidden states with a decoder RNN to produce a sequence of outputs representing a classification path for the input text block in a multi-level hierarchical classification taxonomy (Vinyals, 0032: the encoder LSTM neural network is configured to receive each word in the input text segment in the input order and, for a given received input, to update the current hidden state of the encoder LSTM neural network by processing the received input. The system processes the generated alternative representation [sequence of output] of the input text segment using the decoder LSTM neural network. Also see Abstract and [0033]), … ; 

However, Vinyals fails to distinclty disclose produce a sequence of outputs representing a classification path in a multi-level hierarchical classification taxonomy for the input text block. 

Nevertheless, Sellamanickam teaches produce a sequence of outputs representing a classification path for the input text block  in a multi-level hierarchical classification taxonomy for the input text block (Sellamanickam claim 1: A method of determining a taxonomy model, wherein the taxonomy model is a tangible representation of a hierarchy of nodes that represents a hierarchy of classes. Also see [0005]).

Before the effective filing date it would’ve been obvious to a person of ordinary skill in the art to modify the recurrent neural network for generating parse trees, as taught by Vinyals, to include the taxonomy model to perform classification tasks, as taught by Sellamanickam in order to see representation of a hierarchy of nodes that represents a hierarchy of classes that, when labeled with a representation of a combination of weights, is usable to classify inputs having known features but unknown class. (Sellamanickam, Abstract and Paragraph [0005]).

However, the combination fails to distinctly disclose the remaining limitations. 

Nevertheless, Yang teaches: 
… wherein the source sequence of inputs includes input word embeddings converted from input text block based on mappings stored in an input dictionary, wherein word embeddings are dense vectors that project (a) words in the input dictionary and (b) class labels in a hierarchy structure dictionary into a learned continuous vector space (Yang, Abstract: hierarchical attention network for document classification; Yang, pg. 1481-1482, Section 2.2 teaches the proposed model projects a raw document into a vector representation; Yang, pg. 1482 teaches given a sentence with words, embedding the words to vectors through an embedding matrix. And further teaches, obtaining an annotation for a given word by concatenating the forward and backward hidden states; Yang, pg. 1484, Section 3.3, teach built vocabulary using the documents that have been split into sentences and tokenized. Word embeddings are obtained from the vocabulary.);

…converting the output word embeddings into an output classification by replacing the  output word embeddings in the sequence of outputs with class labels in the output classification based on mappings stored in the hierarchy structure dictionary wherein the sequence of outputs is produced, in an output order, from a predetermined vocabulary of outputs representing respective class nodes in a directed acyclic graph representation of the multi-level hierarchical classification taxonomy (Yang, pg. 1481-1482, Section 2.2: Yang, pg. 1481-1482, Section 2.2: the proposed model projects a raw document into a vector representation, on which a classifier is built to perform document classification.; Yang, pg. 1482-1483, Section 2.3 further teaches correct labels and document labels; Yang, Figure 6 further teaches labeling.; Yang, pg. 1484, Section 3.3 teaches retaining words appearing more than 5 times in building the vocabulary and further teaches obtaining the word embedding.;  Yang, at pg. 1481, Col. 1, ¶ 1, teaches building a document level vector from word vectors by using the hierarchical structure. [Note: Yang, pg. 1480, Abstract teaches proposed hierarchical attention network for document classification and Section 1 teaches the goal of text classification is to assign labels to text].);

Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the recurrent neural network, as taught by Vinyals, as modified by the taxonomy model to perform classification tasks, as taught by Sellamanickam, to further include the features of word embeddings and hierarchical attention network for text classification, as taught by Yang, in order to obtain better representations by incorporating knowledge of document structure in the model architecture. (Yang, pg. 1480, col. 2).



	Regarding claim 20, the combination of Vinyals in view of Sellamanickam teaches all of the limitations of claim 19, and the combination further teaches wherein the directed acyclic graph representation of the multi-level hierarchical classification taxonomy is a rooted tree, and a current output to be predicted at a successive position in the output order corresponds to a respective successive level in the hierarchical classification taxonomy. (Vinyals, 0036: The set of possible outputs selected are symbols from a pre-determined vocabulary of symbols that determine the hierarchical relationship between other symbols in a sequence which maps to a tree structure representation. Also see [Vinyals, 0009 and 0034]; [Note: Sellamanickam teaches taxonomy model for text classification as stated in the rejection of claim 19.). 

Motivation to combine same as stated above for claim 19.



10.	Claim 7 and claim 8 are rejected under 35 U.S.C 103 as being unpatentable over Vinyals in the view of Sellamanickam and Yang, and further in view of Redlich (U.S Patent 9734169B2).

Regarding claim 7, the combination of Vinyals in view of Sellamanickam in further view of Yang teaches all of the limitations of claim 6, however, the combination does not distinctly disclose wherein for respective ones of the positions in the output order, the selecting includes restricting the selection of the respective output to a respective subset of available class nodes in the rooted tree identified in an allow list of allowable class nodes associated with the preceding output.

Nevertheless, Redlich teaches wherein for respective ones of the positions in the output order, the selecting comprises restricting the selection of the respective output to a respective subset of available class nodes in the rooted tree identified in an allow list of allowable class nodes associated with the preceding output. (Redlich, Col. 61, lines 14-67 teaches the inputs may be processed through one or more simple filters extracting white list terms (inclusive lists / allow lists)  or black list terms (exclusive lists) or terms not found in dictionaries).

Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the recurrent neural network, as taught by Vinyals, as modified by the taxonomy model to perform classification tasks, as taught by Sellamanickam, as modified by the features of word embeddings and hierarchical attention network for text classification, as taught by Yang, to further include the content filter, as taught by Redlich, in order to allow for filtering of uncommon words, terms or data elements not found in a dictionary, thus enhancing accuracy in text classification and text relevance problems, including search.



Regarding claim 8, the combination of Vinyals in view of Sellamanickam teaches all of the limitations of claim 6, however, the combination does not distinctly disclose for respective ones of the positions in the output order, the selecting includes refraining from selecting the respective output from a respective subset of available class nodes in the rooted tree identified in a block list of disallowed class nodes associated with the preceding output.

Nevertheless, Redlich teaches wherein for respective ones of the positions in the output order, the selecting comprises refraining from selecting the respective output from a respective subset of available class nodes in the rooted tree identified in a block list of disallowed class nodes associated with the preceding output. (Redlich, Redlich, Col. 61, lines 14-67 teaches the inputs may be processed through one or more simple filters extracting white list terms (inclusive/allow lists) or black list terms (exclusive/block lists) or terms not found in dictionaries).

Motivation to combine same as stated above for claim 7. 



11.	Claim 12 is rejected under 35 U.S.C 103 as being unpatentable over Vinyals in the view of Sellamanickam, and further in view of Cho et al., “Empirical evaluation of gated recurrent neural networks on sequence modeling”.

Regarding claim 12, the combination of Vinyals in view of Sellamanickam in further view of Yang teaches all of the limitations of claim 1, however, the combination does not distinctly disclose wherein the encoder RNN and the decoder RNN are gated recurrent unit (GRU) neural networks.

Nevertheless, Cho teaches wherein the encoder RNN and the decoder RNN are gated recurrent unit (GRU) neural networks. (Cho, Discussion § 2: both LSTM unit and Gated Recurrent Unit are similar in a way, both can keep the existing content and add the new content on top of it. It is easy for each unit to remember the existence of a specific feature in the input stream for a long series of steps.)

Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the recurrent neural network, as taught by Vinyals, as modified by the taxonomy model to perform classification tasks, as taught by Sellamanickam, as modified by the features of word embeddings and hierarchical attention network for text classification, as taught by Yang, to further include the Gated Recurrent Unit (GRU), as taught by Cho. The motivation would be GRU recurrent neural network are indeed better than more traditional recurrent units (e.g., LSTM) as convergence in CPU time may be reached faster and the final solutions tend to be better. (Cho, Abstract and Section 5). 


12.	Claim 13 is rejected under 35 U.S.C 103 as being unpatentable over Vinyals in the view of Sellamanickam and Yang, and further in view of Chan (U.S Patent 9799327B1).

Regarding claim 13, the combination of Vinyals in view of Sellamanickam teaches all of the limitations of claim 1, however, the combination does not distinctly disclose wherein a first input in the source sequence is a designated start-of-sequence placeholder input. 

Nevertheless, Chan teaches wherein a first input in the source sequence is a designated start-of-sequence placeholder input. (Chan, 0008: In some implementations the generated sequence of substrings begins with a start of sequence token <sos> and ends with an end of sequence token <eos>. Also see [0064]). 

Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the recurrent neural network, as taught by Vinyals, as modified by the taxonomy model to perform classification tasks, as taught by Sellamanickam, as modified by the features of word embeddings and hierarchical attention network for text classification, as taught by Yang, to further include Chan’s neural network model to process an input segment from start to end. The motivation would be that before the system starts to emit its inputs it needs a token of some kind to start with. Furthermore, knowing if the initial position in the sequence is the initial position allows the system to know when to updating of the initial hidden state of the attention based RNN. (Chan, Col. 9, lines 30-34 and 45-55).
Conclusion
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Karidi et al. (US 20110282858 A1), disclosing hierarchical content classification into deep taxonomies. A document may be classified by traversing a hierarchical classification tree. The taxonomy may comprise a predefined organization of documents. The organization may be in the form of a hierarchical structure, directed acyclic graph, or other structure.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BEATRIZ RAMIREZ BRAVO whose telephone number is 571-272-2156. The examiner can normally be reached Mon. - Fri. 7:30a.m.-5:00p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALEXEY SHMATOV can be reached on 571-270-3428. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.R.B./Examiner, Art Unit 2123                                                                                                                                                                                                        
/ALEXEY SHMATOV/Supervisory Patent Examiner, Art Unit 2123